DETAILED ACTION
This action is a response to an amendment filed 11/26/21 in which claims 1-3, 5, 8-10, 12, 15, 16 and 19-25.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 5, 8-10, 12, 15, 16 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for obtaining sidelink control information from an AF server system. The closest prior arts Wu, Beak and Vesely fail to teach all of the limitations of the independent claims. Specifically they fail to teach in response to a sidelink request for the first radio access technology to the AF server transmitting the sidelink control for the first RAT to the AF server to provide control information for the first RAT, wherein a first UE and a second UE using the first RAT, there’s a second communication between the second UE and a second core network using a second RAT and the second UE is communicatively coupled to the AF server via the second core network. The sidelink request is for connecting the first UE and the second UE via the sidelink.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this 

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467